Citation Nr: 1402448	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In October 2012, the issues currently on appeal were remanded for further development.  The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was noted on entrance to service or was clearly and unmistakably shown at entrance examination and was aggravated during active service.

2.  The Veteran did not incur left ear hearing loss as a result of active service.

3.  The Veteran incurred tinnitus as a result of active service.


CONCLUSION OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
  
2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained two examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolved reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.10 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Ear Hearing Loss Disability

The Veteran seeks service connection for right ear hearing loss disability.  He maintains that his current right ear hearing loss disability is the result of active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309  (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran underwent a VA audiological examination in July 2009.  The examiner reported that the Veteran's February 1966 service entrance examination revealed early evidence of hearing loss in the right ear.  The findings met the criteria to be considered hearing loss for VA purposes because a puretone threshold of 40 was found at 4000 Hertz.  Therefore, a preexisting right ear hearing loss disability was shown at entrance to service.  The Veteran's hearing at the March 1971 separation examination was tested only by a whisper test.  The VA examiner found that the Veteran underwent another audiological examination in October 1976 while in the Reserves, which revealed aggravation of hearing loss in the right ear.  The July 2009 examination itself revealed further deterioration of right ear hearing acuity.  All the other audiological examinations diagnosed the Veteran with hearing loss in the right ear.  The Veteran's right ear hearing loss met the criteria to be considered a disability for VA purposes at the July 2009 VA examination.  38 C.F.R. § 3.385 (2013).

An October 2009 private audiology opinion found that it was more likely that right ear hearing loss was related to noise exposure in service.

Accordingly, the Board finds that the evidence shows that the Veteran's preexisting right ear hearing loss disability was aggravated during active service, as shown on his 1966 entrance and 1976 Reserves examinations.  The Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for right hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Ear Hearing Loss Disability

The Veteran seeks service connection for left ear hearing loss disability.  He maintains that his current left ear hearing loss disability is the result of his active service.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's left ear hearing was found to be normal on the entrance examination and by whisper test at the separation examination.  His left ear hearing was also normal at an October 1976 reserve examination.

A July 2009 VA examination found left ear hearing loss that met the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  The examiner opined that there was left ear hearing loss only at 3000 Hertz and above and that assymetrical pattern of hearing was not associated with noise exposure, but some unidentified medical condition.

An October 2009 private audiological examination found hearing loss in the left ear, and the examiner noted that the Veteran's left ear hearing loss was more likely than not related to his active service.  However, the October 2009 examiner partly based the opinion on a threshold shift of up to 40 decibels from 1966 to 1976.  However, the left ear did not demonstrate such a large threshold shift.  The examiner relied on an inaccurate reading of the Veteran's 1966 examination results and did not take into account that audiometric testing standards changed during the Veteran's period of active service and that the 1966 testing results must be converted to modern units for an accurate comparison.

At a January 2013 VA audiological examination, the examiner instructed the Veteran several times on how to appropriately respond to the test, but his responses remained inconsistent, rendering the final results invalid.  Due to the Veteran's lack of cooperation, the examiner was unable to provide a medical opinion regarding the Veteran's then-current auditory status and the etiology of any possible left ear hearing loss.  The January 2013 examiner was unable to provide reliable testing results.  

The duty to assist is not a one-way street.  While VA has a duty to assist the Veteran in the development of his claim (i.e. affording him VA examinations), the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, no further remand for a VA examination shall be ordered, and the Board shall decide the claim for left ear hearing loss disability on the evidence currently of record.

A March 2013 private audiology examination did not provide a medical opinion as to any then-current left ear hearing loss.  

The Board finds that the preponderance of the evidence of record does not show a relationship between the Veteran's claimed left ear hearing loss disability and his period of active service.  The Board has considered the October 2009 positive opinion.  However, the basis for that opinion mostly concerned the threshold shifts in the right ear, and did not rely upon properly converted results in the left ear.  Furthermore, the most recent VA examination provided unreliable results because of the lack of cooperation of the claimant.  The Board finds that attempt to influence the testing process renders the claimant's contentions less credible.  The Board finds that there is no reliable, competent evidence that demonstrates the it is at least as likely as not that any left ear hearing loss was incurred in service.  The lack of competent evidence is due to the failure of the claimant to cooperate.

In addition, there is no evidence that left ear hearing disability manifested to a compensable degree within one year of the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).

Tinnitus

The Veteran has consistently reported that he first experienced tinnitus while in active service and that he has continued to experience symptoms of tinnitus since separation from service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of tinnitus and that they have continued since service because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran, as a lay person, is competent to identify tinnitus and his statements have been found consistent and credible. 

The Veteran has competently reported that he first experienced tinnitus in active service and that he has continued to experience tinnitus since his separation from active service.  Those statements have been found credible by the Board and establish a continuity of symptomatology of a chronic disease.  Finally, there is no persuasive medical opinion of record indicating that the Veteran's currently diagnosed tinnitus is not related to his active service that would outweigh the Veteran's credible report of continuity of symptomatology.   

The Veteran was diagnosed with tinnitus on several occasions, including the July 2009 and January 2013 VA examinations and the October 2009 private examination.  The July 2009 examiner opined that the Veteran's tinnitus was not related to his active service because the Veteran could not pinpoint an event which triggered the tinnitus.  The October 2009 examiner stated that the tinnitus was the result of the Veteran's active service.  Finally, the January 2013 examiner did not opine as to the etiology of the tinnitus.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


